DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim ends in two periods which is a minor typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 11, 14, and 16 all recite “a predefined prediction error threshold” which has already been positively recited in the independent claims thus rendering the scope of these dependent claims indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartel et al US Patent Application Publication 2015/0226050 hereinafter referred to as Bartel.
Regarding claim 13, Bartel discloses a data frequency optimizer (110, 130, 200) for a drilling optimization tool, comprising: a data frequency selector module operable to select a candidate data frequency to be used by the drilling optimization tool based on a current data frequency being used by the drilling optimization tool, the candidate data frequency being lower than the current data frequency [0067 - wherein the system will synchronize the data for a candidate frequency such that the candidate frequency is lower than the current as the ROP dictates that a lower frequency is needed instead]; a frequency optimization module operable to determine which of the candidate data frequency and the current data frequency allows the drilling optimization tool to generate accurate ROP predictions more computationally efficiently within a predefined prediction error threshold [0040, 0068, 0070]; wherein the drilling optimization tool uses drilling data having the candidate data frequency or the current data frequency as determined by the optimization module to generate ROP predictions [0054 -0057], 
Regarding claims 14 and 15, Bartel discloses wherein the frequency optimization module is further operable to perform verification, using a base data frequency, that whichever data frequency is being used by the drilling optimization tool to generate ROP predictions continues to be the data frequency that allows the drilling optimization tool to generate accurate ROP predictions more computationally efficiently within a predefined prediction error threshold [0069, 0070, and associated figures which show how rate is constantly monitored and triggers recalibration of the frequency].  As this process is done iteratively as cited, verification will have been performed at least one before.
Regarding claim 16, Bartel further discloses wherein the frequency optimization module determines which data frequency allows the drilling optimization tool to generate accurate ROP predictions more computationally efficiently within a predefined prediction error threshold by applying an optimization algorithm to the drilling data having the candidate data frequency and the drilling data having the current data frequency [0040 - notes that the accurate depth and rpm correlations generate more accurate ROP measurements, and 0004 notes that goal of more cost efficient and effective sampling rates].  
Regarding claim 17, Bartel further discloses wherein the same frequency is selected at least twice before changing the candidate frequency [0073 discusses wherein the change in ROP may not trigger a change in frequency as the sensors may still collect data at two measurements per foot which is the same frequency selected for a second time].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laing et al US Patent Application Publication 2015/0227841 hereinafter referred to as Laing and Bartel.
Regarding claims 1, 5, 7, and 11, Laing discloses a drilling optimization system (100) for optimizing a drilling operation in a subterranean formation (see abstract), comprising: a communication link (110, 712) configured to connect the drilling optimization system to a drilling control system (228, 704) (see at least Figures 1 and 7-9), the drilling control system operable to control one or more operational parameters of the drilling operation [0073]; and a drilling optimization tool (200, 708) operable to receive drilling data (via (112) and sensors (226) [0029, 0030]) for the drilling operation from the drilling control system, the drilling data representing the one or more operational parameters and one or more environmental parameters of the drilling operation (as cited above), the drilling optimization tool operable to generate rate of penetration (ROP) predictions for the drilling operation using the drilling data [0003, 0006, 0084 - wherein the “objective function model” is rate of penetration and predictive models are claim 7 is recited above wherein the modification made above will send the sensor data to the optimization system of Laing based on the optimized frequency of the system of Bartel thus the predictions output by Laing would be output accordingly.
 Regarding claims 2 and 8, Laing further teaches wherein the drilling optimization tool which comprises the predictive model (as cited above) is trained by a neural network/machine-learning model [0006, 0054].
Regarding claims 3 and 9, Laing and Bartel, with Bartel in particular, teach wherein differing frequencies are used depending on the rate of penetration and the formation encountered (as cited above). It would have been obvious to one having ordinary skill in the art that a third frequency would be used for a third set of conditions as Bartel notes that the data frequency is tied to the actual ROP which will change during the course of drilling the well and 
Regarding claims 4 and 10, Laing and Bartel, with Bartel in particular, teach wherein the first data frequency is higher than the second data frequency and the second data frequency is higher than the third data frequency. As discussed in the above rejections, the frequency is tied to the ROP wherein the frequency may be more frequent or not depending on how fast or slow the ROP is. Given that the monikers of “first”, “second”, and “third” can be arbitrary, there will necessarily be three different frequencies tied to three different ROPs that are all different and thus higher or lower than the others. They are all different and thus could be ranked by frequency.
Regarding claims 6 and 12, Laing further teaches wherein the drilling control system is operable to automatically control one or more operational parameters of the drilling operation based on the ROP predictions from the drilling optimization system [0005].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Al-Rubaii et al US Patent Application Publication 2019/0316457 teaches an analogous system for monitoring, controlling, and optimizing rate of penetration of a drilling system, and Jain et al US Patent Application Publication 2019/0140911 teaches optimizing data sampling rates based on models of the computational environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672